                                  CASE 0:20-mj-00401-HB Document 11 Filed 07/08/20 Page 1 of 1

                                              IN THE UNITED STATES DISTRICT COURT
                                                 FOR THE DISTRICT OF MINNESOTA

UNITED STATES OF AMERICA,                               )    COURT MINUTES – CRIMINAL (via video
                                                        )               conference)
                                     Plaintiff,         )            BEFORE: Katherine M. Menendez
                                                        )                U.S. Magistrate Judge
   v.                                                   )
                                                        )   Case No:           20-mj-401 HB
Dylan Shakespeare Robinson,                             )   Date:              July 8, 2020
                                                        )   Video Conference
                                     Defendant.         )   Court Reporter:    Lynne Krenz
                                                            Time Commenced:    3:04 p.m.
                                                            Time Concluded:    3:40 p.m.
                                                            Time in Court:     36 minutes


                 X DETENTION HRG ONLY

APPEARANCES:

   Plaintiff: David Steinkamp, Assistant U.S. Attorney
   Defendant: William Mauzy,
                   X CJA

On          X Complaint


X Court announced that she would place Mr. Robinson in a halfway house once the warrant in Crow Wing county can
be resolved. He will be released until that takes place, and a bed is arranged in a halfway house. Order forthcoming.



Additional Information:

X Defendant consents to this hearing via video conference.

                                                                                                s/Sarah Erickson
                                                                                  Signature of Courtroom Deputy




M:\templates\Det Prelim Min.wpt                                                                        Template Updated: 06/2013
